Citation Nr: 1415351	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-20 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the claim.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required in order to comply with the duty to assist.

The Veteran essentially contends he developed skin problems on his back while on active duty in Vietnam, and has had recurrent problems since service.  He has submitted lay evidence to the effect he has had skin problems since his return from Vietnam, to include statements and hearing testimony from his spouse.  He has also contended that physicians informed him his skin disorder is associated with Agent Orange exposure.

The Veteran served in the Republic of Vietnam, and, as such, he was presumptively exposed to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(i).  Further, certain skin conditions such as chloracne or other acneform diseases consistent with chloracne are presumptively associated with herbicide exposure.  

A review of the records does not specifically show the Veteran's skin disorder was diagnosed as chloracne or an acneform disease consistent with chloracne, however.  In addition, his service treatment records do not note a skin disorder.  While supporting lay statements are of record and lay individuals are competent to observe visible skin problems, medical evidence is required to determine the specific diagnosis or etiology thereof.  Given the Veteran's statements of recurrent skin problems since his service in Vietnam, the supporting lay evidence of such, and his presumed in-service herbicide exposure, a VA examination and opinion is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for skin problems since July 2011.  After securing any necessary release, obtain those records not on file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in- and post-service skin symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination by an examiner who has not previously examined him to the nature and etiology of his current skin disorder.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current skin disorder found to be present was incurred in or otherwise the result of the Veteran's active service.  In making this determination, the examiner should be aware of the Veteran's presumed in-service herbicide exposure, as well as the lay evidence of recurrent skin problems since service.  The examiner should also specifically indicate whether the record reflects the Veteran's skin disorder is chloracne or other acneform diseases consistent with chloracne.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the record assembled for appellate review.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the July 2011 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


